Hallett, J.
Plaintiff alleged that he purchased at St. Louis and at Kansas City, Missouri, in the year 1879, °f defendant’s agents, certain passenger tickets over the lines of the Denver and Rio Grande Railway, in this State, paying therefor the prices named in the *219complaint, and that the tickets were, and are, worthless, as the Rio Grande Company refuse to recognize them. At the trial it appeared that the tickets were issued by Eastern companies having lines extending to Kansas City, not to the plaintiff, as alleged, but to travellers in the regular course of business. When issued, they provided for passage over the line of the company, by which they were issued to Kansas City, and from that place to Denver, over defendant’s line, and from Denver to destination, over the lines of the Rio Grande Company. Coupons were attached applicable to the several parts of the route, and as the Rio Grande Company was to complete the contract, its coupon was the last of the series, and connected with the general provisions constituting the contract. All of them were in substance like those issued by the Missouri Pacific Railway Company, in the following form :



It will be observed that there are no conditions as to the time of performing the journey, or as to the right of the purchaser to transfer the ticket to another. It entitles the holder “to one first-class passage” from the place of departure, which, in this instance, was St. Louis, Missouri, to Trinidad, Colorado.
At its office in Denver for a month or more, the defendant redeemed tickets similar to these in all respects, paying therefor local rates from Denver to the points named in the tickets. It was not then contended that the right was limited to the original purchaser, but payment was made to the holder and many of them were presented by the plaintiff himself, who received the *220money for them. The tickets in suit were bought by plaintiff, who calls himself a "ticket broker,” in the expectation that defendant would redeem them as had been done with others of the same class. As to these tickets, defendant’s agent at first requested plaintiff to hold them a few days until money should be received for redeeming them, and, after four days/defendant absolutely refused to redeem them. Meantime plaintiff had bought others of the same class, amounting in all to the sum in controversy, and after defendant refused them he bought no more.
As to what may be a fair deduction from this proceeding concerning defendant’s liability, there is not much room for discussion. That defendant should accept the coupon for travel over its own line implies only that it was sold by its authority. But if that was the limit of authority in the company selling the ticket, why should defendant assume responsibility in respect to the remainder of the journey over the Rio Grande line? As to tickets of this class, defendant not only performed the part assigned to it in the original contract by carrying the passenger from Kansas City to Denver, but also protected the remainder of the ticket by furnishing a local ticket to destination or paying the money which would procure it. A fair inference from such conduct may be that the ticket was originally sole by its authority. And if sold by defendant’s authority and the Rio Grande Company refused to carry the passenger according to its terms, the defendant was clearly liable to some one for the value of the ticket. It must often happen in the effort to draw travel over its lines which would otherwise go to a rival, that a railroad company will assume the burden of carrying a passenger beyond its own terminus, and in such case there would seem to be nothing in reason or authority to exempt it from liability on its con tract.
It is conceded that a railroad company may contract to carry a passenger any distance, provided its own line be a part of the journey. And whether the part owned by the contracting company be the first or the last, or from the middle, must be wholly immaterial. The principle is, that, in promoting its own business, a railroad company may make any contract which it may have capacity to perform in some part, although not the whole, and the exact part, whether great or small, cannot be material.
The objection that a contract for transportation over a railroad *221is not assignable by a passenger, if correct in principle, does not meet the case. The evidence shows that the Rio Grande Company did not accept the tickets, and it must have been known to defendant, when they were sold, that they would not be honored. The fact that other tickets bought of the Rio Grande Company were given in lieu of them, or that money was paid for them at the option of the holder, admits of no other construction. The truth appears to be that the tickets were not sold to be used on the Rio Grande road, according to their terms, and could not be so used. How, then, shall we say that the purchaser was bound to ride in person, when he was not allowed to ride either in person or by another, or in any way. If he has no remedy in damages, it would seem that he is without remedy.
It may be conceded also that a ticket is a receipt for passage money, and not full evidence of the contract to carry, as declared in Quimby’s case, 17 N. Y. But it is, nevertheless, in the hands of the passenger, evidence of his right to be on the train, without which he cannot travel. By delivering it to another he may signify his purpose to assign his contract with defendant, and that should be enough.
We have seen that although the tickets were for passage over the Rio Grande road- they were not available for that purpose hnd the right of the holder to demand of defendant a ticket or money, whatever it was, could be maintained. That it was assignable under our statute so as to give a right of action to the assignee would seem to be clear, and the delivery of the ticket, although it should be called a receipt or token, should be evidence of such assignment. Can it be questioned that in delivering the ticket to plaintiff the holder intended to part with his right? If he did so intend, the right of action is now in the plaintiff, although the contract as originally made may have contained something more than is expressed in the ticket.
It is also said that the facts appearing in evidence are not set out in the complaint, and the proof varies from the allegation. The plaintiff charges that he purchased the tickets of defendant’s agents, and the fact appears to be that they were bought by others, of whom plaintiff bought them. He has said nothing in the complaint of the redemption of the tickets by defendant, but relied on the refusal of the Rio Grande Company to honor them. Whatever weight this objection would have if made at the trial, *222it is believed that it comes too late after verdict. The matter in issue between the parties was the present value of the tickets, as defendant must have understood from the complaint, and no formal objection can now be entertained.
J. F. Welborn, attorney for plaintiff.
Willard Teller & J. P. Usher, attorneys for defendant.
The motion for new trial will be denied.